DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 28th, 2022 has been entered. Claims 1, 4-9 and 11 have been amended. Claims 2-3 have been canceled. Claims 1 and 4-11 remain pending. Applicant’s amendments to the claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 29th, 2021.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhl et al. (US 6292709).
Regarding claim 1, Uhl et al. (US 6292709) teaches an inspection process (Col. 1 lines 6-9) comprising the steps of: 
providing at least one container to be inspected (Col. 3 lines 63-65, Fig. 1 #200) to an inspection apparatus (Col. 3 line 65-Col. 4 line 2) through an inlet (Col. 9 lines 36-38); 
identifying the at least one container (Col. 4 lines 2-4, Fig. 1 #209); 
transmitting an identification feature (Col. 4 lines 8-13) of the at least one container to a control system (Col. 4 lines 13-17, Fig. 1 #215); 

assigning the inspection data (Col. 4 lines 47-53) to the at least one container; 
assigning a first assessment (Col. 4 lines 53-55 “delivery location”) to the at least one container based on the result of the inspection (Col. 4 lines 25-31); 
saving the identification feature together with the inspection data and the first assessment to a raw data storage (Col. 4 lines 13-19, 47-49) as a data package (Col. 4 lines 13-16); 
sorting the at least one container to (i) a pass path if the first assessment is a pass (Col. 5 lines 28-30), (ii) a reject path if the first assessment is a rejection (Col. 5 lines 34-37), or (iii) a retest path if the first assessment is a retest (Col. 6 lines 62-67); 
processing the data package (Col. 9 lines 40-43) in preparation of a virtual inspection by an inspector (Col. 9 lines 43-52, “video-coding personnel”); 
providing the processed data package (Col. 9 lines 46-52) with a data space for a second assessment (Col. 9 line 59-Col. 10 line 7); 
saving the processed data package to a processed data storage (Col. 10 lines 4-7); 
providing the processed data storage to the inspector (Col. 9 lines 43-46); 
assigning the second assessment to the data space of the processed data package (Col. 10 lines 1-7); 
saving the processed data package together with the second assessment to a result data storage (Col. 10 lines 7-11); and
sorting the at least one container based on the second assessment (Col. 10 lines 11-13) to one of another pass path (Col. 10 lines 1-3), another reject path (Col. 10 lines 13-18) and a further path (Col. 10 lines 7-12). 
Regarding claim 4, Uhl et al. (US 6292709) teaches an inspection process wherein the first assessment and/or the second assessment comprises a classification (Col. 5 lines 28-30, Col. 10 lines 11-13). 
Regarding claim 5, Uhl et al. (US 6292709) teaches an inspection process wherein the identifying (Fig. 1 #209) is done by detecting a provided identification feature (Col. 4 lines 8-15), as the identification feature, on the at least one container (Fig. 1 #200) and/or by applying the identification feature to the at least one container (Col. 5 lines 9-14). 
Regarding claim 6, Uhl et al. (US 6292709) teaches an inspection process wherein the identification feature is selected from the group comprising alphanumeric code, matrix code, bar code, Inkjet coding, laser coding, electronic coding on a chip (Col. 4 lines 8-13, Col. 4 line 63-Col. 5 line 5). 
Regarding claim 8, Uhl et al. (US 6292709) teaches an inspection process wherein the inspecting comprises the steps of: 
taking a picture of the at least one container (Col. 3 line 65-Col. 4 line 2); and 
assessing the taken picture (Col. 4 lines 2-7) based on predefined criteria (Col. 4 lines 15-21). 
Regarding claim 9, Uhl et al. (US 6292709) teaches an inspection process wherein the processing (Col. 9 lines 40-43) comprises the steps of: 
identifying critical areas (Col. 4 lines 8-9) of the at least one container based on the taken picture (Col. 4 lines 9-15) and the predefined criteria (Col. 4 lines 15-21); and 
emphasizing the critical areas in the taken picture (Col. 4 lines 16-18). 
Regarding claim 10, Uhl et al. (US 6292709) teaches an inspection process wherein the emphasizing (Col. 4 lines 16-18) is done by enlarging the critical areas and/or by increasing the contrast of the critical areas and/or by applying a color filter to the critical areas (Col. 5 lines 45-49; Col. 7 lines 4-11). 
Regarding claim 11, Uhl et al. (US 6292709) teaches an inspection system (Col. 1 lines 6-9) for carrying out the inspection process of claim 1 (see claim 1 above), the inspection system comprising 
the inspection apparatus (Col. 9 lines 34-36) with the inlet (Col. 9 lines 36-38) for the at least one container (Fig. 13 #400) to be inspected, 
at least one reading and/or marking unit (Fig. 13 #401) for identifying the at least one container (Col. 9 lines 38-40), 
the control system (Fig. 13 #418), 
an inspection for creating the inspection data by inspecting the at least one container (Col. 9 lines 40-46) for intrinsic, extrinsic or inherent defects (Col. 4 lines 32-46), 
at least one sorting unit (Fig. 13 #407) with at least three outlets (Col. 9 lines 59-61), wherein the at least one container is directed to one of the at least three outlets, based on the result of the inspection (Col. 9 lines 46-52), 
the raw data storage (Fig. 13 #419) for storing the data package comprising the identification feature (Col. 4 lines 8-13), the inspection data (Col. 4 lines 47-53) and the first assessment (Col. 4 line 53 “delivery location”), based on the result of the inspection (Col. 9 lines 53-58),
a processor for processing the data package (Col. 9 lines 46-58), 
the processed data storage (Fig. 13 #419) for storing the processed data package (Col. 10 lines 1-7), 
a virtual inspection (Fig. 13 #409) with a workspace for the inspector (Col. 9 lines 43-46), who assigns the second assessment to the processed data package (Col. 9 lines 43-58; Col. 10 lines 4-13), and 
the result data storage (Fig. 13 #419) for storing the processed data package together with the second assessment (Col. 10 lines 4-7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uhl et al. (US 6292709) in view of Miyamoto et al. (US 2004/0218806). 
Regarding claim 7, Uhl et al. (US 6292709) lacks teaching an inspection process wherein the identification feature is the electronic coding on the chip and the chip comprises the raw data storage, the processed data storage and the result data storage. 
Miyamoto et al. (US 2004/0218806) teaches an inspection process (Paragraph 0001 lines 1-6) wherein an identification feature (Paragraph 0043 lines 1-2) is the electronic coding on the chip (Paragraph 0043 lines 13-16) and the chip comprises the raw data storage, the processed data storage and the result data storage (Paragraph 0043 line 19-Paragraph 0045 line 11). Miyamoto et al. explains that all different types of data regarding a defect may be stored in this manner (Paragraph 0045 lines 1-11), and this data may be further used to inspect a defect with all different types of defect inspection machines (Paragraph 061 lines 1-9), thus increasing the flexibility of the inspection process. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Uhl et al. (US 6292709) to include an identification feature which is the electronic coding on the chip as taught by Miyamoto et al. (US 2004/0218806) in order to provide a more flexible identification feature which may include more data than other identification features. 
Response to Arguments
Applicant's arguments filed February 28th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that neither Uhl nor Miyamoto disclose inspecting a container for intrinsic, extrinsic or inherent defects, the Examiner would like to clarify that Uhl states “All text parts of the address, which are necessary for the determination of a delivery location, are detected…If a successful comparison with the dictionary is not possible, the address block is forwarded to the video coding” (Col. 4 lines 13-21). Following this, Uhl teaches an online video coding system with a first video coding stage (Col. 4 lines 25-31) and an OCR repeat attempt (Col. 4 lines 32-39) and finally a second video coding stage (Col. 4 lines 40-46). By teaching an address which is not determined by any of these steps, Uhl teaches inspecting a container for intrinsic, extrinsic or inherent defects, wherein an extrinsic defect would include an address which has been tarnished and is therefore not detected, an intrinsic defect would include an address which could not be detected due to a spelling or numerical error, and an inherent defect would include an address which is incorrect or nonexistent. 
Regarding the Applicant’s argument that neither Uhl nor Miyamoto disclose sorting the inspected container to one of pass, reject and retest paths, and then carrying out a refined retesting based on the previously created inspection data, the Examiner would like to clarify the citations above. Uhl teaches sorting the at least one container to a pass path when stating “the mail is sorted according to its target address and is transported to the respective rough distribution compartment” (Col. 5 lines 28-30), to a reject path when stating “a significant number of items can be processed online and, if necessary, also diverted” (Col. 5 lines 35-37), and to a retest path when stating “rejected items cause increasing difficulties for the forwarding or return process. The goal is to resolve rejects whenever possible online, meaning while the mail is still located in the delay loop.” (Col.6 lines 62-67). To clarify, the delay loop as taught by Uhl is synonymous with a retest path, and diverting of the objects is . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                    

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653